 
 
EXHIBIT 10.3
 
AMENDMENT NO. 1 TO SECURITY AGREEMENT
 
This Amendment No.1 to Security Agreement (this “Amendment”) is made as of
October 31, 2008, by and among Lime Energy Co., a Delaware corporation (the
“Debtor”), and Richard P. Kiphart (“Kiphart”) and Advanced Biotherapy, Inc.
(“ADVB” and together with Kiphart, the “Secured Parties,” and each, a “Secured
Party”), and amends the Security Agreement dated as of August 14, 2008
(“Existing Agreement”) by and among the Debtor and the Secured Parties.
 
Explanatory Statement
 
WHEREAS, the Company issued to ADVB that certain Second Amended and Restated
Revolving Line of Credit dated August 14, 2008 in the maximum principal amount
of $1,500,000 (the “Existing ADVB Note”);
 
WHEREAS, ADVB has agreed to loan an additional $3,000,000 to the Company to be
evidenced by that certain Third Amended and Restated Revolving Line of Credit
Note dated the date hereof made by the Company in favor of ADVB (the “Third
Restated ADVB Note”, together with the Kiphart Note, the “Notes”);
 
WHEREAS, the Third Restated ADVB Note replaces and supersedes the Existing ADVB
Note; and
 
WHEREAS, the Debtor and the Secured Parties desire to amend the Existing
Agreement as more specifically set forth herein.
 
NOW, THEREFORE, based on the premises and agreements set forth herein, intending
to be legally bound, the parties hereto agree as follows:
 
1.    Defined Terms. All capitalized terms used herein shall have the same
meaning ascribed to them in the Existing Agreement, unless otherwise defined
herein.
 
2.    Representations, Warranties and Covenants. The Debtor represents,
warrants, covenants and agrees as follows:
 
(a) Debtor is the sole legal and beneficial owner of each item of the
Collateral, having good and marketable title thereto, free and clear of any and
all liens, charges, encumbrances, taxes and assessments other than the Permitted
Liens.
 
(b) The execution, delivery and performance of this Amendment does not and will
not contravene or violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
and applicable to the Debtor, or result in a breach of or constitute a default
(with or without the giving of notice or the lapse of time, or both) under any
indenture or any other agreement to which the Debtor is a party, or by which the
Debtor or any of the Debtor's property may be bound or affected.
 
(c) The Debtor has the full corporate right and authority to enter into this
Amendment and to perform this Amendment in accordance with the terms hereof.
 
3. Waiver. Waiver of, or acquiescence in, any default by the Debtor, or failure
of a Secured Party to insist upon strict performance by the Debtor of any
warranties or agreements in this Agreement, shall not constitute a waiver of any
subsequent or other default or failure.
 

- 1 -

--------------------------------------------------------------------------------



 
4. Notes and Agreement. The term “Notes” as used in the Existing Agreement, as
amended by this Amendment, means collectively the Kiphart Note and the Third
Restated ADVB Note, without the need for any other modification or change
thereof. The term “Agreement” as used in the Existing Agreement means the
Existing Agreement, as amended by this Amendment, without the need for any other
modification or change thereof. 
 
5. Miscellaneous.
 
(a) This Amendment shall bind and inure to the benefit of the respective parties
hereto, and their legal representatives, successors and assigns.
 
(b) This Amendment may be modified or amended only by a writing signed by the
Debtor and each Secured Party.
 
(c) This Amendment shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Illinois, as applied to contracts made
and to be performed in that state, without regard to conflicts of law
principles.
 
(d) This Amendment may be signed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same agreement. Delivery by facsimile of an executed counterpart of this
Amendment shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
 
(e) Except as provided in this Amendment, the Existing Agreement remains
unchanged and in full force and effect.
 
 
[Signatures on following page]
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Security Agreement effective as of the date first set forth above.
 
DEBTOR:
 
 
Lime Energy Co.
 
 
By:  /s/ Jeffrey R. Mistarz

--------------------------------------------------------------------------------

Name: Jeffrey R. Mistarz
Title: Executive Vice President and Chief Financial Officer
 
 
SECURED PARTIES
 
Richard P. Kiphart
 
/s/ Richard P. Kiphart

--------------------------------------------------------------------------------

 
 
Advanced Biotherapy, Inc.
 
 
By:  /s/ Christopher W. Capps

--------------------------------------------------------------------------------

Name: Christopher W. Capps
Title: President
 
 
- 3 -

--------------------------------------------------------------------------------


 
SECURITY AGREEMENT 
 
This Security Agreement (this “Agreement”) is made as of August 14, 2008, by and
among Lime Energy Co., a Delaware corporation (the “Debtor”), and Richard P.
Kiphart (“Kiphart”) and Advanced Biotherapy, Inc. (“ADVB” and together with
Kiphart, the “Secured Parties,” and each, a “Secured Party”).
 
Explanatory Statement 
 
Debtor has agreed to grant to Secured Parties a security interest in the
Debtor’s assets to secure the payment and performance of the obligations in
connection with (i) that certain Second Amended and Restated Revolving Line of
Credit Promissory Note made by the Debtor in favor of Kiphart (“Kiphart Note”)
and (ii) that certain Second Amended and Restated Revolving Line of Credit Note
made by Debtor to ADVB (the “ADVB Note” and together with the Kiphart Note, the
“Notes”), each dated as of the date hereof.
 
NOW, THEREFORE, based on the premises and agreements set forth herein, intending
to be legally bound, and to secure the payment of an indebtedness equal to the
aggregate principal amount of the Notes, plus accrued interest, as detailed in
the Notes, the parties hereto agree as follows:
 
1. (a) Definitions. As used herein, the capitalized terms set forth in bold
below shall have the following meanings:
 
“Collateral” shall mean all right, title and interest of the Debtor in and to
(a) all Accounts, (b) all Instruments, (c) all Inventory, (d) all General
Intangibles, (e) all Equipment, (f) any and all Proceeds, (g) all contract
rights, (h) all computer software, and (i) all right, title and interest in and
to any and all other assets and property of the Debtor to secure the
Obligations, but shall not include any Equipment or other Collateral obtained or
acquired or to be obtained or acquired by the Debtor on a lease financing basis.
 
“Obligations” shall mean the payment obligations of the Debtor under the Notes.
 
“Permitted Liens” shall mean: (a) the liens and security interests of the Senior
Lenders; (b) the liens and security interests of the Secured Parties hereunder;
(c) liens for taxes, assessments, or similar charges either not yet due or being
contested in good faith; (d) liens of materialmen, mechanics, warehousemen, or
carriers, or other like liens arising in the ordinary course of business and
securing obligations which are not yet delinquent; (e) purchase money liens or
purchase money security interests upon or in any property acquired or held by
Debtor in the ordinary course of business to secure indebtedness outstanding on
the date of this Agreement; (f) liens and security interests which, as of the
date of this Agreement, have been disclosed to and approved by Secured Parties
in writing; and (g) those liens and security interests which in the aggregate
constitute an immaterial and insignificant monetary amount with respect to the
net value of Debtor’s assets.
 
- 1 -

--------------------------------------------------------------------------------


 
“Senior Lenders” shall mean each of American Chartered Bank and any commercial
lender which provides financing to Debtor.
 
“Senior Lien” shall mean liens made in favor of the Senior Lenders by Debtor.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois from time to time.
 
(b) Incorporation of UCC Terms. Except as specifically defined in this
Agreement, all words, terms and/or phrases used in this Agreement shall be
defined by the applicable definition ascribed thereto in Article 9 of the UCC,
which definitions are incorporated herein by reference as if fully set forth
herein, including: “Accounts”, “Documents”, “Equipment”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory” and “Proceeds”. If a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, the term
shall have the meaning ascribed to such term in Article 9.
 
2. Grant of Security Interest. The Debtor hereby grants and conveys to the
Secured Parties a continuing perfected security interest in and a lien upon all
of the Debtor’s right, title and interest in, to and under the Collateral,
whether presently existing or hereafter created or acquired, and all products
and proceeds for the foregoing to secure the payment and performance of Debtor’s
obligations under the Notes. Nothing in this Agreement shall be deemed to
constitute an assumption or acceptance by either Secured Party of any of the
obligations or the Debtor under any of the Collateral or any contract or
agreement for purchase, sale, lease or disposition of the Collateral, and Debtor
hereby specifically confirms and acknowledges that it shall remain liable for
any obligations it may have under or in respect of any of the Collateral and
agree to indemnify the Secured Parties and hold the Secured Parties harmless
against any such liability or obligation.
 
3. Continuing Security Interest. This Agreement creates a continuing perfected
security interest in and lien upon the Collateral and shall: (a) remain in full
force and effect until all Obligations have been paid in full or otherwise
discharged; (b) be binding upon the Debtor and its successors, permitted
transferees and permitted assigns; and (c) inure, together with the rights and
remedies of the Secured Parties hereunder, to the benefit of each Secured Party
and their respective successors, transferees and assigns. Upon the payment in
full of all Obligations, the security interest and lien granted hereunder shall
terminate and all rights to the Collateral shall revert to the Debtor. Upon such
termination, the Secured Parties will execute and deliver to the Debtor such
documents as the Debtor shall reasonably request to evidence such termination.
 
4. Representations, Warranties and Covenants. The Debtor represents, warrants,
covenants and agrees as follows:
 
(a) Debtor is the sole legal and beneficial owner of each item of the
Collateral, having good and marketable title thereto, free and clear of any and
all liens, charges, encumbrances, taxes and assessments other than the Permitted
Liens.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) The execution, delivery and performance of this Agreement and the
endorsement and delivery of the Collateral does not and will not contravene or
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect and applicable to
the Debtor, or result in a breach of or constitute a default (with or without
the giving of notice or the lapse of time, or both) under any indenture or any
other agreement to which the Debtor is a party, or by which the Debtor or any of
the Debtor’s property may be bound or affected.
 
(c) Debtor shall pay and perform all of the obligations secured by this
Agreement according to their terms.
 
(d) Debtor shall defend the title to the Collateral against all persons and
against all claims and demands whatsoever, which Collateral is free and clear of
any and all liens, security interests, claims, charges, encumbrances, taxes and
assessments, except for the Permitted Liens.
 
(e) Debtor shall do the following: (i) furnish any further assurances of title
reasonably requested by a Secured Party; (ii) execute any written agreement or
do any other acts reasonably necessary to effectuate the purposes and provisions
of the Agreement; (iii) execute any instrument or statement required by law in
order to perfect or continue the security interest of the Secured Parties in the
Collateral; and (iv) pay all costs of filing in connection therewith.
 
(f) Debtor shall keep the Collateral free and clear of all liens, charges,
encumbrances, taxes and assessments other than the Permitted Liens.
 
(g) Debtor shall pay, when due, all taxes, assessments and license fees relating
to the Collateral unless such taxes and/or assessments are being contested by
Debtor in good faith.
 
(h) The Debtor has the full corporate right and authority to enter into this
Agreement and to pledge the Collateral in accordance with the terms hereof.
 
(i) Except for the filing of financing statements with the Secretary of State
for the State of Illinois under the UCC, no authorization, approval or other
action by, and no notice to or filing with, any governmental or regulatory
authority, agency or office is required either (1) for the grant by the Debtor
or the effectiveness of the security interest and lien granted hereby or for the
execution, delivery and performance of this Agreement by the Debtor, or (2) for
the perfection of or the exercise by the Secured Parties of any of their rights
and remedies hereunder.
 
5. Waiver. Waiver of, or acquiescence in, any default by the Debtor, or failure
of a Secured Party to insist upon strict performance by the Debtor of any
warranties or agreements in this Agreement, shall not constitute a waiver of any
subsequent or other default or failure.
 
6. Debtor Remains Liable. Anything herein to the contrary notwithstanding
(a) the Debtor shall remain liable under any agreements which have been (in
whole or in
 
 
- 3 -

--------------------------------------------------------------------------------


 

part) pledged or assigned herein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Secured Parties of any of the rights hereunder shall not
release the Debtor from any of its respective duties or obligations under any
such agreements, and (c) no Secured Party shall have any obligation or liability
under any such agreements by reason of this Agreement, nor shall either Secured
Party be obligated to perform any of the obligations or duties of the Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
7. Governing Statute. The UCC shall govern the rights, duties and remedies of
the parties and any provisions herein declared invalid under any law shall not
invalidate any other provision or this Agreement.
 
8. Remedies Upon Default. 
 
(a) Upon any Event of Default (as defined in the Notes), the Obligations secured
by this Agreement shall immediately become due and payable in full without
notice or demand and the Secured Parties shall have all the rights, remedies and
privileges with respect to the retention and sale of the Collateral and
disposition of the proceeds thereof as are accorded by the applicable sections
of the Uniform Commercial Code respecting “Default.”
 
(b) Upon any Event of Default, the Debtor shall assemble all materials relevant
to the Collateral and make it available to the Secured Parties at the place and
at the time designated in the demand. The proceeds of all sales and collections
of the Collateral shall be applied as follows:
 
(i) to the payment of costs and expenses of such sales and collections incurred
by Secured Parties;
 
(ii) any surplus then remaining to the payment of unpaid interest under the
Notes;
 
(iii) any surplus remaining to the payment of the unpaid principal of the Notes;
 
(iv) to the payment of any other amounts required by applicable law, including
without limitation, the UCC; and
 
(v) any surplus then remaining shall be paid over (subject to the rights of
third parties) to the Debtor or for its account. The Debtor shall remain liable
for any deficiency resulting from the sale of the Collateral and shall pay any
such deficiency forthwith on demand.
 
9. Subordination. The security interest in the Collateral described in Section 2
is hereby expressly subordinated to the any lien now or hereafter granted to the
Senior Lenders by Debtor or by law, notwithstanding the date, order or method of
attachment or perfection of any such Senior Liens or the provisions of any
applicable law.
 
- 4 -

--------------------------------------------------------------------------------


 

10. Termination. This Agreement shall terminate upon payment of all indebtedness
and performance of all obligations under the Notes, and each Secured Party shall
execute and deliver to the Debtor a UCC-3 financing statement terminating the
lien of such Secured Party on the Collateral.
 
11. Miscellaneous. 
 
(a) This Agreement shall bind and inure to the benefit of the respective parties
hereto, and their legal representatives, successors and assigns.
 
(b) This Agreement may be modified or amended only by a writing signed by the
Debtor and each Secured Party.
 
(c) All notices, requests, demands, claims and other communications hereunder
(“Notices”) shall be in writing. Any Notice hereunder shall be deemed duly given
(i) upon receipt if delivered in person; (ii) upon the third business day after
being sent if sent by registered or certified mail, return receipt requested
with postage thereon prepaid; or (iii) on the next business day if sent by
Federal Express or similar overnight courier service; in each case addressed to
the intended recipient as set forth below (or to such other address as the
intended receipt may request by way of Notice delivered in accordance with this
Section):
 
If to the Debtor, to:
Lime Energy Co.
1280 Landmeier Road
Elk Grove Village, IL 60007
Attention: Chief Financial Officer


With a copy to:
Reed Smith LLP
10 S. Wacker Drive
Chicago, IL 60606
Attention: Evelyn Arkebauer


If to the Kiphart:
Richard P. Kiphart
William Blair &Co.
222 W. Adams Street
Chicago, IL 60606
 
 
- 5 -

--------------------------------------------------------------------------------




If to ADVB:
Advanced Biotherapy, Inc.
227 W. Monroe Street, Suite 2900
Chicago, IL 60606
 
Attention: Chief Executive Officer
 
(d) This Agreement shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Illinois, as applied to contracts made
and to be performed in that state, without regard to conflicts of law
principles.
 
(e) This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement
effective as of the date first set forth above.
 
 
 
 
 
 
 
 
DEBTOR:
 
 
 
 
 
 
 
Lime Energy Co.
 
 
 
 
 
 
 
By:
 
/s/ Jeffrey Mistarz
 
 
Name:
 
Jeffrey Mistarz
 
 
Title:
 
Chief Financial Officer
 
 
 
 
 
 
 
SECURED PARTIES
 
 
 
 
 
 
 
Richard P. Kiphart
 
 
 
 
 
 
 
/s/ Richard Kiphart
 
 
 
 
 
 
 
 
 
 
Advanced Biotherapy, Inc.
 
 
 
 
 
 
 
By:
 
/s/ Christopher W. Capps
 
 
Name:
 
Christopher W. Capps
 
 
Title:
 
President
                   

- 6 -

--------------------------------------------------------------------------------

 